United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 7, 2003

                                                           Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                     Clerk



                             No. 02-50672
                           Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

PEDRO MELOS-FERNANDEZ, also known as Miguel Rodriguez-Salazar,

          Defendant-Appellant.



          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-02-CR-134-DB


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Pedro Melos-Fernandez appeals from his guilty-plea conviction

for illegal reentry into the United States, in violation of 8

U.S.C. § 1326.    He argues that his guilty plea was invalid because

he was not legally competent to enter an informed plea at the time

of his rearraignment hearing.       The test for determining if a

defendant is competent to enter a guilty plea is “whether he has


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding—and whether he has a

rational as well as factual understanding of the proceedings

against him.”1     The district court’s determination that Melos-

Fernandez was competent may not be set aside on review unless it

was clearly arbitrary or unwarranted.2

     The record indicates that Melos-Fernandez was not under the

influence of drugs, alcohol, or prescription medication at the time

of the rearraignment hearing and that he and his defense counsel

believed him to be competent to enter an informed guilty plea.

Additionally, the record reveals that any other physical problems

from which Melos-Fernandez might have been suffering did not

compromise his competency at that time.    Accordingly, the district

court’s judgment is AFFIRMED.




     1
       Dusky v. United States, 362 U.S. 402, 402 (1960) (internal
quotation marks and citations omitted).
     2
         United States v. Dockins, 986 F.2d 888, 890 (5th Cir. 1993).

                                   2